The defendant was convicted under an indictment which charged that he did distill, make, or manufacture alcoholic or spirituous liquor, subsequent to *Page 493 
January 25, 1919, and was sentenced to the penitentiary for an indeterminate term.
At the place and time where the defendant was charged with manufacturing liquor, it was competent for the state to show there was found a part of a still.
The witness Adams testified that with other officers he went to the place where the still was located on the night before the morning on which the defendant was arrested. He testified as to the still, its operation, and as to the presence of the defendant there on this morning. The defendant then sought to show what time it was when the witness got to the still on the night before, stating to the court that he expected to show that the still found there in the morning was there the night before, and men there other than the defendant. The court sustained the solicitor's objection to the question, and in so ruling there was no error. The fact, if it be a fact, that others than the defendant were present and operating the still on the night before, could not have exonerated the defendant from being there and manufacturing liquor on the following morning, which fact the testimony tended to show.
The proper predicate was laid for the admission of the confession of the defendant to the witness Watford.
It was competent for the state to offer testimony to the effect that, shortly after the arrest of the defendant at the still, which still was shown to have been only a short distance from the defendant's house, rum was found at the defendant's house, and this rum found in a search of the house. Mary Banks v. State, ante, p. 376, 93 So. 393.
We find no error in the record, and the judgment appealed form must be affirmed.
Affirmed.